        Case 1:20-cv-01205-DAD-JLT Document 32 Filed 09/10/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DONOVIN LAST, on behalf of himself and             Case No.: 1:20-cv-01205-DAD JLT
     all others similarly situated,
12                                                      ORDER AFTER INFORMAL
                    Plaintiff,                          TELECONFERENCE RE: DISCOVERY
13                                                      DISPUTE
            v.                                          (Doc. 29)
14
     M-I, LLC, et al.,
15
                    Defendants.
16
17          The Court held an informal telephone conference related to disputes over the conduct of the
18   deposition of the entity (Doc. 29) At the conference, little was resolved. It appears there is possible
19   resolution to the dispute which will entail the parties cooperating in the drafting of declarations
20   clarifying records already produced detailing payroll information. The Court urges the parties to
21   continue to work toward that solution. However, if that does not occur, the Court ORDERS:
22          1.       The defense is authorized to file their motion for protective order related to the
23   deposition of the entity.
24          2.      The plaintiff is not authorized, at this time, to file a motion to compel because meet-
25   and-confer efforts have not yet been made.
26   IT IS SO ORDERED.
27
        Dated:     September 10, 2021                                 _ /s/ Jennifer L. Thurston
28                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
